 
 
I 
108th CONGRESS 2d Session 
H. R. 5337 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Ms. Ros-Lehtinen introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 18, United States Code, to prohibit members of Congress from entering into any agreement with any foreign person or any commercial entity for the purpose of influencing or seeking a change in a law or regulation of the United States that would ease any restriction on a state sponsor of terrorism, and for other purposes. 
 
 
1.Amendment to Foreign Agents Registration ActSection 1(c) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611(c)), is amended—
(1)in paragraph (1)(iv), by striking and after the semicolon;
(2)in paragraph (2), by striking the period and inserting ; and; and
(3)by adding at the end the following: 
 
(3)any Senator or Member of the House of Representatives (as defined in section 205(j)(2) of title 18, United States Code) who enters into any written agreement with any foreign person to modify any law or regulation of the United States that would result in easing any restriction imposed on any country the government of which has been determined by the Secretary of State, for purposes of section 6(j) of the Export Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or other provision of law, is a government that has repeatedly provided support for acts of international terrorism.. 
2.Trade Sanctions Reform and Export Enhancement Act of 2000Section 908(a) of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7207(a)) is amended by adding at the end the following new paragraph: 
 
(4)Certain agreementsAny agreement or action on behalf of a foreign person or a business concern which is prohibited under section 205(j) of title 18, United States Code, shall be deemed to be United States export assistance prohibited under paragraph (1).. 
3.Sense of Congress regarding ethics violations It is the sense of the Congress that any Senator or Member of the House of Representatives who violates section 205(j) of title 18, United States Code, should be sanctioned under the rules of the Senate or the House of Representatives, as the case may be.   
 
